Citation Nr: 0935514	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-26 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to evaluation in excess of 20 percent for 
residuals of prostate cancer, post-radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1959 to March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO granted service connection for residuals of prostate 
cancer, post-radical prostatectomy, and assigned a 
noncompensable rating, effective from April 16, 2007.  The 
Veteran appealed the assigned disability rating. 

By way of an August 2008 rating decision, the RO increased 
the disability rating to 20 percent, effective from April 16, 
2007.  The increased rating claim remains in controversy as 
the rating remains less than the maximum available schedular 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In July 2009, the Veteran testified before the undersigned 
Veterans' Law Judge during an audio-conference hearing at the 
Central Office in Washington, District of Columbia.  A copy 
of the transcript is contained in the claim folder.


FINDING OF FACT

The residuals of prostate cancer post-radical prostatectomy 
require the Veteran to use absorbent materials which must be 
changed at least two times per day, and sometimes three times 
a day.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
residuals of prostate cancer have been met.  38 U.S.C.A. §§ 
1110, 1131, 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.115a, 4.115b, Diagnostic Code 7527 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duties to Notify and Assist

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for residuals of prostate cancer.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court of Appeals for Veterans Claims (Court) have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained 
the Veteran's service medical records, VA treatment records 
and other treatment records identified by the Veteran. 
Additionally, VA provided the Veteran with compensation 
examination in September 2007.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.  Increased Rating

Factual Background

The Veteran claims that his disability from residuals of 
prostate cancer, post-radical prostatectomy is more severe 
than indicated by the assigned 20 percent disability rating.  

A review of the private medical records shows that in October 
2005 a multiple prostate biopsies revealed prostate cancer.  
As treatment for the prostate cancer, the Veteran underwent a 
radical prostatectomy in March 2006.  The post-surgery 
treatment records show that the Veteran's incision was well-
healed and that he had slight incontinence which required the 
use of at least one pad day.  See private medical records 
from Dr. Herlong dated September 2001 to March 2007. 

In September 2007, the Veteran was afforded a VA examination 
in conjunction with his claim.  In that examination report, 
the examiner recorded that the Veteran reported urinary 
frequencies of six to eight times a day and one to two times 
a night. The Veteran reported incontinence and the need to 
wear a pad that he changed approximately twice a day.  The 
Veteran stated that since the surgery he has not had a 
history of urinary tract infections, renal colic, bladder 
stones, catheterization, dilatation, specific drainage.  

Throughout the appeal process, the Veteran has submitted 
several statements pertaining to his symptomatology.  In his 
April 2008 notice of disagreement, the Veteran stated that he 
had frequent voiding at intervals of two to three hours 
during the day and at least two times at night, and that he 
was required to wear an absorbent pad which must be changed 
at least once per day, and more often on occasion.  In a June 
2008 correspondence, the Veteran stated that he had to change 
the absorbent pad one to two times a day and that he needed 
to wear a pad while sleeping in the event of urinary leakage.  
Finally, in his September 2008 substantive appeal, the 
Veteran stated that he urinated more frequently to prevent 
leakage that would require him to change his pad on more 
occasions than twice a day. 

The claims folder also contains a private medical statement 
from Dr. Herlong dated May 2009.  In that statement, Dr. 
Herlong reported that the Veteran continued to have urinary 
incontinence that generally required him to change an 
absorbent pad two to three times per day.  Dr. Herlong did 
not indicate that the Veteran required an appliance or 
catheterization for his disability.  

During the July 2009 hearing, the Veteran testified that he 
was normally required to change the absorbent pad two to 
three times per day, and on particularly bad days, it needed 
to be changed four times. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability has been rated as 20 percent under a 
general set of criteria applicable to genituourinary system 
found at 38 C.F.R. § 4.115a (dysfunctions) and § 4.115b 
(diagnosis), Diagnostic Code 7527 (urine leakage).  Under the 
criteria found at Diagnostic Code 7527, the rater is 
instructed to evaluate the disability as either voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Here, the record shows that the voiding 
dysfunction is predominate, as there is no record of urinary 
tract infections. 

According to the criteria for rating a voiding dysfunction, 
the disability can be rated according to severity of (1)urine 
leakage, (2) urinary frequency or (3) obstructed voiding.  
38 C.F.R. § 4.115a.  Further, the provisions of 38 C.F.R. 
§ 4.115a only allow the Veteran's symptomatology to be rated 
under the single predominant genitourinary system 
dysfunction, not more than one of them.  Id. 

For urine leakage, a 20 percent evaluation is warranted for 
voiding dysfunction when the disability requires the wearing 
of absorbent materials which must be changed less than two 
times per day.  A higher 40 percent evaluation is warranted 
for voiding dysfunction when the disability requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  38 C.F.R. § 4.115a. A higher evaluation of 60 
percent is warranted when the Veteran is required to wear 
absorbent materials which must be changed more than 4 times 
per day.  Id. 

The rating criteria for urinary frequency provide that a 20 
percent evaluation is warranted for urinary frequency when 
the daytime voiding interval is between one and two hours, 
or; when the Veteran awakens to void three to four times per 
night.  38 C.F.R. § 4.115a (2008).  A higher 40 percent 
evaluation is warranted for urinary frequency when the 
daytime voiding interval is less than one hour, or; awakening 
to void five or more times per night.  Id.  

The rating criteria for obstructed voiding provide for a 30 
percent evaluation when the veteran exhibits urinary 
retention requiring intermittent or continuous 
catheterization.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  

Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Analysis

A review of the claim folder shows that the Veteran's 
disability is manifested by urinary frequency in two to three 
hour intervals during the day and twice a night, and urinary 
incontinence which required changing absorbent materials at 
least twice a day.  There is no evidence of obstructed 
voiding.  With this symptomatology, it appears that urinary 
incontinence is the predominate symptom.  See 38 C.F.R. 
§ 4.115b. 

After a full review of the record, including the medical 
evidence and statements of the Veteran, the Board finds that 
the Veteran's symptomatology more closely approximates the 
criteria described under the 40 percent disability rating for 
the entire period of initial rating.  See 38 C.F.R. § 4.115a, 
b, Diagnostic Code 7527.

Throughout the appeal process, the evidence shows that the 
Veteran has had to change the absorbent material at least 
twice day because of his urinary incontinence.  During the 
July 2009 hearing, the Veteran has testified that his 
disability normally requires him to change the absorbent 
material at least two times a day, and sometimes it required 
him to change the pad three times a day.  The Board notes 
that in several prior correspondences from the Veteran, he 
stated that he changed the pad one to two times a day and 
wore a pad at night that would occasionally need to be 
changed - this would amount to two to three times per 24 
hours.  Additionally, the medical records also show that the 
Veteran's disability requires him to change the pad at least 
twice a day (and sometimes more).  See September 2007 VA 
examination report and Dr. Herlong's May 2009 statement.  

After resolving any reasonable doubt in the Veteran's favor, 
the number of times that the Veteran is required to change 
the absorbent pad more closely approximates two to three 
times a day.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The 
Board finds that the higher evaluation of 40 percent is 
warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527.   

The Veteran's symptomatology does not meet the criteria for 
the next higher, 60 percent disability rating, because the 
evidence of record does not show that he is required to use 
an appliance or to wear absorbent materials that must be 
changed more than four times a day.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527.

The Board notes that the Veteran has argued that he is 
entitled to a disability rating for both voiding dysfunction 
and urinary frequency as residuals of prostate cancer.  See 
April 2008 notice of disagreement.  The rating schedule for 
genitourinary system dysfunction, however, provides that the 
Veteran's disability will be rated under the predominant area 
of dysfunction.  38 C.F.R. § 4.115a.  It does not provide 
that the Veteran may be simultaneously rated under more than 
one set of criteria, even though his symptomatology would 
satisfy additional sets of criteria.  Further, VA regulations 
provide that pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14.  Consequently, efforts to obtain a separate disability 
evaluation for the residuals of prostate cancer at this time 
would constitute impermissible "pyramiding," particularly 
where, as here, the symptomatology is manifested from the 
same disability.  See Id. 

In sum, the evidence of record shows that the Veteran must 
change the absorbent materials two to three times a day.  The 
Veteran's symptomatology satisfies the criteria for a 40 
percent disability rating, and no more.   See 38 C.F.R. 
§ 4.115a, Diagnostic Code 7527. 

The Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted. 38 C.F.R. § 4.71a; See Hart, 21 Vet. App. 505.  
The Veteran's symptomatology had not varied since he 
initiated his claim.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision allows that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his residuals of 
prostate cancer have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  

The Board observes that the Rating Schedule provides a 
potential 60 percent evaluation for voiding dysfunction, and, 
as explained above, the Veteran only has symptoms that 
warrant a 40 percent rating.  Additionally, the Veteran's 
disability has not required frequent periods of 
hospitalization.  Further, the Veteran has not argued that 
his disability causes occupational impairment. 

This case does not present "exceptional" circumstances, and, 
as the Veteran's symptomatology is appropriately addressed by 
the 40 percent criteria, the Rating Schedule is adequate.  
Accordingly, the Board concludes that a referral for 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's residuals of 
prostate cancer.


ORDER

Entitlement to an evaluation of 40 percent, and no higher, 
for residuals of prostate cancer, post-radical prostatectomy, 
is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


